Citation Nr: 0805055	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  02-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent 
for sinusitis with headaches. 

2. Entitlement to a disability rating in excess of 20 percent 
for residuals of a left ankle injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1975 to July 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In the August 2002 rating decision, the RO increased 
the evaluation for sinusitis with headaches from 
noncompensable to 30 percent and increased the evaluation for 
residuals of a left ankle injury from 10 to 20 percent.  In 
August 2004, the Board determined that ratings in excess of 
those assigned by the RO were not warranted.

Subsequently, the veteran appealed the Board's August 2004 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In an August 2006 Judgment, the CAVC vacated 
the Board's August 2004 decision and remanded the case to the 
Board for readjudication after additional evidentiary 
development was conducted.  The CAVC's decision noted that 
while there were July 2002 VA examination reports of record, 
the examiners did not have the entire claims file available 
for review.  The CAVC determined that additional examinations 
should be conducted in that the 2002 evaluations were 
inadequate.

Current review of the record reflects that during the appeal 
process, additional VA orthopedic and sinusitis examinations 
were conducted (in October 2005) and the reports were added 
to the record.  Following review of the evidence, the RO 
again denied the veteran's claims for increased ratings in a 
February 2006 Statement of the Case.  Upon review in February 
2007, the Board remanded the claims for additional 
development, namely additional VA orthopedic and sinusitis 
examinations that included a review of the claims file by the 
examiner.  Such development has been completed and the case 
is ready for appellate review. 





FINDINGS OF FACT

1. The veteran's sinusitis with headaches is manifested by 
recurrent congestion, headaches, and x-ray evidence of 
chronic sinusitis, but the symptoms have not resulted in a 
major obstruction, severe infection or surgery.

2. The veteran's residuals of a left ankle injury are 
manifested by degenerative joint disease, limitation of 
motion of the ankle, mild swelling, and stiffness, but not by 
ankylosis or a malunion or nonunion of the left tibia or 
fibula.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 
percent for sinusitis with headaches have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Codes 6511, 6512, 6513 (2007).

2. The criteria for a disability rating in excess of 20 
percent for residuals of a left ankle injury have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5010-5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Also, for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, through June 2002, April 2005, and March 2007 
letters, the RO provided timely notice to the veteran 
regarding what information and evidence is needed to 
substantiate increased ratings claims, as well as specifying 
what information and evidence must be submitted, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any further evidence that pertains 
to the claims.  The veteran did not receive notice as to the 
information and evidence needed to substantiate effective 
date claims until the March 2007 letter.  As such, this 
aspect of the VCAA notice was in error as it was not timely 
under the requirement of Dingess.  Nevertheless, the Board 
finds that such error is not prejudicial to the veteran 
because in light of the denial of entitlement to a higher 
rating for the claims on appeal, any question as to the 
appropriate effective date to be assigned is rendered moot.  
Additionally, the veteran did not receive notice that  
surgery was required for an increased rating under Diagnostic 
Code 6514 or notice of the degree of ankylosis required for 
an increased rating under Diagnostic Code 6514.  The Board 
finds that these notification errors are non-prejudicial to 
the veteran since the record shows that the veteran has not 
had the necessary surgery or any ankylosis to warrant an 
increased rating and thus, the benefits are precluded as a 
matter of law.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).      

Moreover, it is pertinent to note that the evidence does not 
show, nor does the veteran or his representative contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield, 
supra (due process concerns with respect to VCAA notice must 
be pled with specificity).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and multiple VA examination reports are 
associated with the claims file.  The latest VA examination 
reports include a review of the claims file by the examiners.  
The Board finds that the RO fulfilled its duty to assist the 
veteran.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).
 
Sinusitis 

The RO granted service connection for sinusitis in a March 
1978 rating decision and assigned an initial noncompensable 
evaluation.  In April 2002, the veteran filed a claim for an 
increased evaluation for his sinusitis with headaches and 
contended that his sinusitis worsened and interfered with his 
employment.  The RO granted a rating of 30 percent effective 
April 12, 2002, and the veteran appealed this decision. 

The veteran's sinusitis with headaches is currently rated as 
30 percent disabling under Diagnostic Code 6512 (frontal 
sinusitis).  Under Diagnostic Codes 6511 (chronic ethmoidal 
sinusitis), 6512 (chronic frontal sinusitis), and 6513 
(chronic maxillary sinusitis), a 30 percent rating is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted for sinusitis following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note that follows these provisions indicates 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician. 38 C.F.R. § 
4.97, Diagnostic Codes 6511-13.

A 10 percent disability rating is warranted for allergic or 
vasomotor rhinitis without polyps, but with greater-than-50- 
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  A 30 percent disability 
rating is warranted for allergic or vasomotor rhinitis with 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2003).

Service medical records show a diagnosis of sinusitis with 
headaches in June 1977. At a March 1978 VA examination, 
sinusitis was asymptomatic and sinus x-rays were within 
normal limits. 

The current medical evidence of record consists only of VA 
examination reports dated June 2002, April 2005, and June 
2006.  The June 2002 VA examination report shows that the 
veteran reported headaches once every two weeks that caused 
him to leave work.  The examiner diagnosed him with mild 
nonseasonal rhinitis.  The June 2002 CT report results showed 
that the veteran might have chronic sinusitis.  The April 
2005 VA examination report shows that the veteran complained 
of headaches three to four times a week and four to five 
sinus infections per year.  The April 2005 CT report results 
returned negative for sinusitis.  Lastly, the June 2007 VA 
examination report, which included a review of the claims 
file by the examiner, reflects that the veteran complained of 
daily headaches.  However, his CT report came back negative 
for sinusitis and the examiner concluded there was no 
evidence of acute or chronic sinusitis.  At the time, the 
veteran denied ever having fiberoptic endoscopic sinus 
surgery.  

There is no evidence in any of these VA examination reports, 
or anywhere else in the record, that the veteran has ever had 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Without medical evidence of surgery for 
sinusitis, the veteran's claim for a rating in excess of 30 
percent for sinusitis is denied.  38 C.F.R. § 4.97 Diagnostic 
Code 6514.  

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the veteran's sinusitis is not adequately 
compensated by the regular rating schedule.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).

The Board has considered the application of other diagnostic 
codes.  However, the Board does not find that other 
diagnostic codes are applicable.  As the preponderance of the 
evidence does not support an evaluation in excess of 30 
percent for sinusitis, the appeal is denied.

Residuals of a left ankle injury

Service medical records reflect that in March 1976 the 
veteran sprained his left ankle.  X-rays taken in March 1976 
showed soft-tissue swelling laterally.  X-rays of the ankles 
taken in conjunction with a March 1978 VA examination 
revealed a slight irregularity of the distal anterior aspect 
of the right tibia with a small partially united bony 
fragment just above the ankle joint, which had the appearance 
of an old fracture.  There was no acute fracture or 
subluxation in either ankle, and the ankle joints were 
otherwise unremarkable.  Based on these findings, the RO, in 
a March 1978 rating decision granted service connection for 
residuals of a left ankle injury and assigned a 10 percent 
evaluation.  In April 2002, the veteran filed a claim for an 
increased evaluation for his left ankle and contended that 
his left ankle condition worsened and interfered with his 
employment.  The RO granted a rating of 20 percent effective 
April 12, 2002, and the veteran appealed this decision.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, and 4.45 
(2007); VAOPGCPREC 36-97 (Dec. 12, 1997).

The CAVC, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59 (2007).  Consideration of functional loss due to pain is 
not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The residuals of a left ankle injury are rated as 20 percent 
disabling under Diagnostic Codes 5010-5271 (arthritis due to 
trauma-limitation of motion of the ankle).  Traumatic 
arthritis established by x-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  The average normal range of 
motion of the ankle is from 20 degrees of dorsiflexion to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  A 20 percent evaluation is warranted for marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  This is the maximum evaluation under this diagnostic 
code.

However, the Board will also consider other diagnostic codes 
in evaluating the veteran's claim.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, for ankylosis of the ankle, a 20 
percent rating requires that the joint be ankylosed in 
plantar flexion less than 30 degrees.  A 30 percent rating is 
warranted where there is ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2007).

Malunion of the tibia or fibula is rated 20 percent disabling 
when there is moderate knee or ankle disability, and it is 
rated 30 percent disabling when there is marked knee or ankle 
disability.  A nonunion of the tibia or fibula with loose 
motion and requiring a brace warrants a 40 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).  

The veteran was afforded multiple VA examinations.  In the 
July 2002 VA examination report, the examiner notes that the 
veteran's left ankle has a dorsiflexion of 5 degrees and left 
plantar to 20 degrees, and states that there is no ankylosis.  
Upon x-ray, the veteran's ankle was found to have evidence of 
degenerative joint disease.  At the May 2005 VA examination, 
the veteran reported constant pain in his left ankle.  The 
examination report is unclear as to the range of motion of 
the veteran's left ankle.  The veteran was afforded a June 
2007 VA examination that included a review of the claims file 
by the examiner.  At the examination, the veteran reported 
that he experienced chronic left ankle pain.  He reported 
that he could complete all of the activities of routine 
everyday living.  Upon physical examination, the veteran's 
ankle was noted to have a normal joint without arthropathy or 
effusion.  X-rays of the left ankle showed that he had 
degenerative joint disease.  The range of motion of the left 
angle was 0-30 degrees plantar flexion and 0-10 degrees 
dorsiflexion.  The examiner assessed the range of motion 
using the DeLuca criteria.  

The Board finds that there is only evidence of marked 
limitation of motion in the veteran's left ankle.  38 C.F.R. 
§ 4.71a Diagnostic Code 5271.  The latest VA examination 
report shows that the veteran's range of motion in his left 
ankle is limited to 30 degrees out of 45 degrees plantar 
flexion and 10 degrees out of 20 degrees dorsiflexion.  None 
of the VA examination reports contain evidence of ankylosis 
or malunion or non-union of the tibia or fibula to warrant a 
rating in excess of 20 percent.

The Board notes that the veteran's representative contends 
that the June 2007 VA examiner did not have the veteran's 
claims file for review when examining for the ankle 
disability.  While the examiner did not have the file at the 
time of the examination, he did receive and review it in July 
2007.  In the July 2007 VA examination addendum, the VA 
examiner stated that following review of the veteran's claim 
file, there was no change in his assessment.
  
The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the veteran's left ankle disability is not 
adequately compensated by the regular rating schedule.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

The Board has considered the application of other diagnostic 
codes.  However, the Board does not find that other 
diagnostic codes are applicable.  As the preponderance of the 
evidence does not support an evaluation in excess of 20 
percent for residuals of a left ankle injury, the appeal is 
denied.


ORDER

An increased evaluation in excess of 30 percent for sinusitis 
with headaches is denied.

An increased evaluation in excess of 20 percent for residuals 
of a left ankle injury is denied.  



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


